

116 HR 4066 IH: No Adding, No Padding Act
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4066IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Schrader (for himself and Mr. Flores) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend title 31, United States Code, to provide that the President’s annual budget submission to
			 Congress list the current fiscal year spending level for each proposed
			 program and a separate amount for any proposed spending increases, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the No Adding, No Padding Act. 2.Current service level budgeting amendments (a)President’s budget submissionSection 1105 of title 31, United States Code, is amended as follows:
 (1)In subsection (a) by adding at the end the following:  (40)a list of each program, and the proposed funding level for such program, that will be a one-time expense for the fiscal year for which the budget is submitted.
 (41)in addition to the performance standards requirements of paragraph (28), a proposal, by budget function and agency, for spending reductions in spending for each of the 4 fiscal years after the fiscal year for which the budget is submitted..
 (2)By adding at the end the following:  (i) (1)Notwithstanding any other provision of this chapter, with respect to each item in the budget submitted under this section that is being conducted in the current fiscal year, the President shall provide the following:
 (A)The amount appropriated or otherwise made available for such item in such year. (B)The amount (if any) of a proposed adjustment in the funding level for such item and the justification for such change.
 (2)If the President proposes an adjustment under paragraph (1)(B) that will result in an increase in funding with respect to an item in the budget, the President shall include with such proposal the following:
 (A)The amount of such adjustment which is a result of inflation. (B)The amount of such adjustment that is a result of an increase in salaries or benefits for employees..
 (b)Current programs and activities estimatesSection 1109 of title 31, United States Code, is amended as follows: (1)In subsection (a)—
 (A)in the first sentence, by striking were carried and all that follows through change in policy and inserting received the same amount of budget authority as provided in the current fiscal year; and (B)in the third sentence, by striking The President and inserting Consistent with the requirements of subsection (c), the President.
 (2)By adding at the end the following:  (c)With respect to each program listed under subsection (a), the President shall provide—
 (1)the amount appropriated or otherwise made available for such program in the current fiscal year; and
 (2)a separate amount (if any) of the expected increase in the following fiscal year for such program due to inflation, pay increases, or benefit increases..
				